Citation Nr: 9933324	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  93-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
December 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
February 1995, the Board issued a decision which granted 
restoration of a 10 percent evaluation for lumbosacral strain 
but denied entitlement to a rating in excess of 10 percent 
for that disability, and which denied the claim for 
entitlement to service connection for disc disease of the 
lumbosacral spine.  The veteran appealed the February 1995 
decision.  In August 1996, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals before March 1, 1999, hereinafter Court) 
vacated and remanded the Board's decision with respect to the 
issue of entitlement to an increased disability rating for 
lumbosacral strain and affirmed the Board's decision to deny 
the claim for service connection for disc disease of the 
lumbosacral spine.  Thereafter, the case was returned to the 
Board.  The case was thereafter remanded by the Board in 
February 1997 for further development; it was returned to the 
Board in July 1999. 


REMAND

Briefly, the record reflects that, following the Board's 
February 1997 remand, the veteran was afforded VA 
examinations in April and November 1998.  At these 
examinations the veteran's complaints included radiating 
lumbar pain, weakness, stiffness and easy fatigability with 
daily flare ups.  Notably, however, while the examiners 
thereafter provided findings with respect to impairment 
associated with the low back, none of the examiners 
distinguished the manifestations of the service-connected 
lumbosacral strain from the veteran's nonservice-connected 
disc disease of the lumbosacral spine or other low back 
disorders.  In a December 1998 addendum to the November 1998 
examination report the examiner stated, in essence, that it 
was not possible to evaluate the specific impairment 
attributable to the veteran's lumbosacral strain due to the 
presence of symptoms associated with other nonservice-
connected low back disorders.  In a February 1999 statement, 
however, the veteran essentially alleged that his April 1998 
and November 1998 examinations were conducted by either 
physician's assistants or nurse practitioners, without the 
presence of a physician.  After review of the examination 
reports, the Board is of the opinion that another VA 
examination of the veteran is warranted.
 
The Board also notes that the veteran was afforded a VA 
general medical examination in March 1999, which included 
findings pertaining to low back impairment.  The record 
reflects, however, that the RO did not thereafter issue the 
veteran a Supplemental Statement of the Case reflecting 
consideration of the new evidence.  38 C.F.R. § 19.31 (1998).

The Board also notes that since the Court's August 1996 
decision, the veteran and his representative have continued 
to argue that the veteran is entitled to service connection 
for disc disease of the lumbosacral spine.  The RO has not 
adjudicated the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for disc disease of the lumbosacral spine.


In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should attempt to obtain 
medical records from any VA medical 
facility currently located on Court 
Street in Boston, Massachusetts, for 
1971 to the present.

2.  The veteran should be requested 
to submit medical evidence, such as 
an opinion from a physician, 
supporting his claim that disc 
disease of the lumbosacral spine is 
etiologically related to service or 
to the service-connected lumbosacral 
strain.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate 
expertise, who has not previously 
examined the veteran, to determine 
the nature and extent of impairment 
from the veteran's service-connected 
lumbosacral strain.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  To 
the extent possible, the 
manifestations of the service-
connected lumbosacral strain should 
be distinguished from those of any 
other low back disorders, to include 
any disc disease of the L5 and S1 
vertebrae, present.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.  

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issue of 
whether new and material evidence 
has been received to reopen the 
claim for service connection for 
disc disease of the lumbosacral 
spine, and readjudicate the issue of 
entitlement to an increased rating 
for lumbosacral strain.  In 
readjudicating the increased rating 
claim the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown , 8 Vet. App. 202 (1995). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.  The veteran should be informed of 
the requirements to perfect an appeal with respect to any new 
issue addressed in the Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


